Citation Nr: 0816622	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
hypertension, residuals of head trauma to include tinnitus, 
headaches, deafness, seizures, ptosis, nausea with vomiting, 
a psychiatric disorder including post-traumatic stress 
disorder (PTSD), and brain tumor.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In April 2006 the veteran testified at a personal hearing at 
the RO.

When the case was last before the Board in July 2007, it was 
remanded for additional development.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

When this case was most recently before the Board, the record 
reflected that several key documents and evidence were 
missing from the claims folders.  Pursuant to the directive 
in the July 2007 Board remand, the ROs in Philadelphia, 
Pennsylvania, and Cleveland, Ohio, were contacted in order to 
determine if a temporary claims file containing the missing 
information existed at either location.  The record contains 
a series of emails dated in October 2007, which confirm that 
neither RO found any such temporary claims file.  
Additionally, the record reflects that the VA Medical Center 
in Washington, DC, was contacted; VA progress notes from 1997 
to the present are now of record.  In an October 2007 
treatment report, the veteran indicated that his 1994 
hospitalization was at that facility.  As the progress notes 
received only date back to 1997, a request to the VAMC 
Washington, DC for the report(s) of any 1994 
hospitalization(s) should be made, to include a search of 
retired records.  

Furthermore, the record reflects that in October 2007, the 
veteran's former representative, the Maryland Department of 
Veterans Affairs, indicated that it no longer represented the 
veteran, had not represented him for some time, and that no 
records associated with the veteran's claim were in the 
possession of the Maryland Department of Veterans Affairs.  
Although similar instructions were delineated in the July 
2007 remand regarding another of the veteran's former 
representatives, the American Red Cross, the record does not 
reflect that the American Red Cross was similarly contacted. 

Additionally, the July 2007 remand instructed the RO/AMC to 
undertake appropriate development to verify the veteran's 
claimed stressor involving the ammunition dump exploding in 
December 1967 in Pleiku, when he was a member of the 541st 
Transportation Company (unless the search for missing records 
revealed that such action had already been conducted).  
Nothing in the record reflects that such action was 
previously conducted, and nothing in the record indicates 
that any current effort was made to verify this stressor.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the American Red Cross office 
(that represented the veteran in 1997) and 
ask them to provide copies of any 
documents they may have for the period 
between August 1992 and June 2001.  All 
actions should be documented in the claims 
file.  Any negative responses should be 
recorded.

2.  Contact the VAMC in Washington, DC and 
ask 
them to provide the hospital report(s) of 
any 1994 hospitalization(s), to include a 
search of retired records.  Such action 
should be documented in the claims file 
and any negative response should be 
recorded.

3.  Request, through official sources, 
verification of the veteran's claimed 
stressor of the ammunition dump exploding 
in December 1967 in Pleiku, when he was a 
member of the 541st Transportation Company.  

4.  After completing any additional 
development in addition to that described 
above, readjudicate the issues on appeal.  
If the benefits sought on appeal remain 
denied, the veteran should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



